                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARREN RICHARDSON,

       Plaintiff,                                   No. 3:15-CV-01061

               v.
                                                    (JUDGE CAPUTO)
PRISONER TRANSPORT SERVICES OF
AMERICA,

       Defendant.

                                        ORDER
      NOW, this 27th day of February, 2019, IT IS HEREBY ORDERED that the Motion for
Approval of Security Under Rule 62 and For Stay of Execution on Judgment (Doc. 171) filed
by Defendant Prisoner Transport Services of America is DENIED.


                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
